The award should be vacated.
Plaintiff was an independent contractor. He worked as he willed, provided his own tools, axe, sledge, wedge and saw; was master of his own time, efforts and results. The fact that he was cutting wood on an allotted strip, was informed of the size, length and method of piling and could be stopped did not constitute him an employee of defendant.
In Kimberg v. Murray, 233 Mich. 543, we said of a like case:
"All the elements required to constitute him an independent contractor under our former decisions are shown without any direct dispute, but were held by the commission to have been negatived by O'Neil's testimony that he 'had the right to fire' Kimberg."
Defendant had no control over the time, method or means employed by plaintiff in producing the result for which he was to be paid. Plaintiff earned as he cared to make effort.
In Zoltowski v. Ternes Coal  Lumber Co., 214 Mich. 231, we held that right to have the result properly *Page 431 
accomplished and to inspect did not bring the relation of master and servant. Supervision limited, as in this instance, to obtain an ultimate result did not constitute the relation of employer and employee. Kimberg v. Murray, supra. See, also,Gross v. Michigan Iron  Chemical Co., 219 Mich. 200; Polka v.Lynch Timber Co., 227 Mich. 606; Eberly v. SandersLumber Co., 282 Mich. 315; Zoltowski v. Ternes Coal  LumberCo., supra.
The award should be vacated, with costs to defendant.
BUSHWELL, J., concurred with WIEST, J. BUTZEL, C.J., did not sit.